Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000884
                                                         05-AUG-2014
                                                         11:17 AM




                          SCPW-14-0000884

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

     STATE OF HAWAI#I, BY ITS OFFICE OF CONSUMER PROTECTION,
                           Petitioner,

                                 vs.

               THE HONORABLE RHONDA A. NISHIMURA,
        JUDGE OF THE CIRCUIT COURT OF THE FIRST CIRCUIT,
                        Respondent Judge,

                                and

      COURTESY VALET SERVICE, INC. dba HAWAII BOOT REMOVAL;
     SEAN STARN; BOODA TOWING AND RECOVERY, LLC; ABRAHAM FU
        aka EDGE; COMMERCIAL REAL ESTATE SERVICES, INC.,
                           Respondents.


                        ORIGINAL PROCEEDING
                    (CIV. NO. 13-1-1575-05 RAN)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner State of Hawai#i

Office of Consumer Protection’s petition for a writ of mandamus,

filed on June 12, 2014, the documents attached thereto and

submitted in support thereof, and the record, it appears that

Petitioner fails to demonstrate that the Respondent Judge

committed a flagrant and manifest abuse of discretion in denying
the motion for preliminary injunction.       Petitioner, therefore, is

not entitled to a writ of mandamus.       See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is meant to restrain a judge of an inferior court who

has exceeded his or her jurisdiction, has committed a flagrant

and manifest abuse of discretion, or has refused to act on a

subject properly before the court under circumstances in which he

or she has a legal duty to act).       Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, August 5, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                   2